DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 6-10, 12, and 14-21 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 101 have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 102 and 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, 12, 14-17 and 21 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 10
Examiner acknowledges Applicant's disclosure of "the computing platform 104 may collect data during the fleet session to monitor the usage of the blind spot monitor feature and update the vehicle snapshot 190 based on the usage" (0028 of Applicant's specification). However, Examiner is unable to find support, whether express, implicit, or inherent, for "monitor the usage of the alternative configuration by the user, and responsive to detecting the usage being greater than a threshold, update the snapshot using the alternative configuration" as in claims 1 and 10. The disclosure appears to make no mention of the usage being compared to a threshold, and the recitation in 0028 regarding the usage appears to relate to the blind spot monitor feature instead of the alternative configuration. 
	The amendment to the claims is thus deemed as new matter for lacking support in the original disclosure. Applicant is advised to amend to recite different subject matter, or amend to clarify unintended interpretation of the claims. Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 USC 103 as being unpatentable over US20140052345 ("Tobin") in view of US20190375354 ("Akella") and US20150066246 ("Martin").

Claim 18
Tobin discloses a non-transitory computer-readable medium (0062), comprising instructions, when executed by a processor of a vehicle, cause the vehicle to: 
responsive to establishing a wireless connection to a mobile device, receive a user profile associated with a user from the mobile device (0028 mobile ergonomic profile system 200 (which may be manifested in a mobile device such as a smart phone), 0030); 
process the user profile to identify a requested configuration including a first feature (0033 an "adjustable ergonomic parameter" refers to a parameter, feature, or aspect of a vehicle system, 0032 The user ergonomic profile information may indicate the specific user's preference for an adjustable ergonomic parameter associated with the vehicle model.); 
responsive to identifying an electronic control unit (ECU) associated with the requested configuration, query the ECU for the requested configuration (Fig. 3); 
responsive to verifying with the ECU that the requested configuration is unavailable to the vehicle, identify an alternative configuration to the requested configuration using a vehicle snapshot locally stored in the vehicle, wherein the vehicle snapshot includes a conversion table for the requested configuration and the alternative configuration (0050 the ergonomic adjustment module 204 may compare the vehicle model of the new vehicle with the user economic profile information accessible by the mobile ergonomic profile system 200 (e.g., stored in the user ergonomic profile database 208 illustrated in FIG. 2), and determine that no user ergonomic profile information associated with the vehicle model of the new vehicle is currently available. Accordingly, the ergonomic adjustment module 204 may generate user ergonomic profile information associated with the vehicle model of the new vehicle, by modifying existing user ergonomic profile information associated with another vehicle model. For example, the ergonomic adjustment module 204 may access translation rules for modifying user ergonomic profile information for applicability to different vehicles, 0051, 0028, Fig. 6); 
update the user profile with the conversion table for the requested configuration and the alternative configuration of the vehicle snapshot, and a vehicle identification number (VIN) (0050 the ergonomic adjustment module 204 may compare the vehicle model of the new vehicle with the user economic profile information accessible by the mobile ergonomic profile system 200 (e.g., stored in the user ergonomic profile database 208 illustrated in FIG. 2), and determine that no user ergonomic profile information associated with the vehicle model of the new vehicle is currently available. Accordingly, the ergonomic adjustment module 204 may generate user ergonomic profile information associated with the vehicle model of the new vehicle, by modifying existing user ergonomic profile information associated with another vehicle model. For example, the ergonomic adjustment module 204 may access translation rules for modifying user ergonomic profile information for applicability to different vehicles, 0051, 0028, Fig. 6, 0031 vehicle identification module 202 may access information in a database (e.g., Vehicle ID database 206) listing various vehicle IDs and the vehicle models corresponding to each of the vehicle IDs. An example of such information is illustrated in FIG. 4. Accordingly, the vehicle identification module 202 may compare the received vehicle ID (e.g., Vehicle ID "5DF5") with the information in the vehicle ID database 206 (e.g. see FIG. 4) and determine that the vehicle model is, for example, the Acme Bullet 2012 (see FIG. 4)), 
wherein the vehicle snapshot includes conversion table for the requested configuration and the alternative configuration (0050 the ergonomic adjustment module 204 may compare the vehicle model of the new vehicle with the user economic profile information accessible by the mobile ergonomic profile system 200 (e.g., stored in the user ergonomic profile database 208 illustrated in FIG. 2), and determine that no user ergonomic profile information associated with the vehicle model of the new vehicle is currently available. Accordingly, the ergonomic adjustment module 204 may generate user ergonomic profile information associated with the vehicle model of the new vehicle, by modifying existing user ergonomic profile information associated with another vehicle model. For example, the ergonomic adjustment module 204 may access translation rules for modifying user ergonomic profile information for applicability to different vehicles, 0051, 0028, Fig. 6, 0031 vehicle identification module 202 may access information in a database (e.g., Vehicle ID database 206) listing various vehicle IDs and the vehicle models corresponding to each of the vehicle IDs. An example of such information is illustrated in FIG. 4. Accordingly, the vehicle identification module 202 may compare the received vehicle ID (e.g., Vehicle ID "5DF5") with the information in the vehicle ID database 206 (e.g. see FIG. 4) and determine that the vehicle model is, for example, the Acme Bullet 2012 (see FIG. 4)). 
Tobin fails to disclose outputting the alternative configuration via a human-machine interface (HMI); and responsive to receiving a user input indicative of an approval to apply the alternative configuration via the HMI, apply the alternative configuration. However, Tobin does disclose an alternative configuration (0050, 0051, Fig. 6). Furthermore, Akella teaches a system of translating user settings for vehicles, including:
output the alternative configuration via a human-machine interface (HMI) (0069 recommendation module 506 determines a recommended user profile for the user and the vehicle. This is based on the parameters/preference settings collected at 808 and/or other aggregated user profile data, average data, and/or data applicable to the user and the vehicle. This may include some of the operations of the method of FIG. 9. At 812, the recommended user profile is displayed for the user.); and
responsive to receiving a user input indicative of an approval to apply the alternative configuration via the HMI, apply the alternative configuration (0070 the recommendation module 506 determines whether a user input has been received selecting the recommended user profile. If the user selects the recommended user profile, then operation 816 is performed, otherwise operation 820 is performed. At 816, the settings module 502 determines whether a user input has been received to change a parameter/preference setting. If yes, operation 818 is performed, otherwise operation 820 is performed. At 818, the recommended user profile is changed based on the user changes at 816).
Tobin and Akella both disclose systems of translating user settings between vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Tobin to include the teaching of Akella since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Tobin and Akella would have made obvious and resulted in the subject matter of the claimed invention, specifically outputting the alternative configuration via a human-machine interface (HMI); and responsive to receiving a user input indicative of an approval to apply the alternative configuration via the HMI, apply the alternative configuration.
	Additionally, Tobin fails to disclose the alternative configuration includes a second feature absent from the requested configuration. However, Tobin does disclose the alternative configuration (0050, 0051). Furthermore, Martin teaches a system of translating user settings between vehicles, including the alternative configuration includes a second feature absent from the requested configuration (0129 The way a car represents seat position may vary with the car manufacturer. For example, let's assume one car manufacturer allows adjusting the forward/backward position of the driver's seat over a ten inch span, and uses a stepper motor to do the adjusting. The position of the seat could be expressed as a numerical value for the stepper motor. A different manufacturer may allow adjusting the forward/backward position of the driver's seat over a twelve inch span using an analog motor and a position sensor, where the seat position is stored as a value of the position sensor. The universal vehicle template 3200 preferably describes seat position in a way that is actually descriptive of the position of the seat itself with respect to one or more physical features in the vehicle, not based on some motor settings or sensor readings of any particular manufacturer. This may require converting a vehicle's settings to a more universal measure of seat position, such as distance and angle, as represented in FIG. 34. In the most preferred implementation, the process of a car vendor becoming U-Me certified includes the car vendor providing a device-specific template for the car that includes mapping information for converting the car vendor's settings to the types of settings referenced in the universal vehicle template.).
	Tobin and Martin both disclose systems of translating user settings between vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Tobin to include the teaching of Martin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Tobin and Martin would have made obvious and resulted in the subject matter of the claimed invention, specifically the alternative configuration includes a second feature absent from the requested configuration.

Claim 19
Tobin fails to disclose causing the vehicle to: responsive a plurality of alternative configurations matched to the requested configuration being identified via the vehicle snapshot, outputting the plurality of alternative configurations via the HMI as options; and receiving a user input indicative of choosing one of the plurality of alternative configurations to apply. However, Tobin does disclose an alternative configuration (0050, 0051). Furthermore, Akella teaches causing the vehicle to: 
responsive a plurality of alternative configurations matched to the requested configuration being identified via the vehicle snapshot, outputting the plurality of alternative configurations via the HMI as options (0048 translation module may translate the user preferences for the vehicle as represented by arrow 318. The translation module may determine recommendations for the user based on the preferences of the user and/or preferences of other users and present the recommendations to the user via, for example, a display in the vehicle or a display of the mobile device. This is represented by arrow 320. The recommendations may be generated based on similarity score computations comparing similarities between users, preferences, user profiles, and vehicle types using, for example, machine learning algorithms. The user may adjust the recommended settings, which may be done via, for example, (i) the authentication device 309 as shown and represented by arrow 322, (ii) the mobile device 308, or (iii) the vehicle. The recommendations accepted by the current user are stored as part of corresponding profiles for that user., 0078 the settings module 502 applies translated settings based on current user eye-point position from other vehicles. This may include providing recommendations as described above and then applying a selected recommendation and/or a portion thereof); and 
receiving a user input indicative of choosing one of the plurality of alternative configurations to apply (0048 translation module may translate the user preferences for the vehicle as represented by arrow 318. The translation module may determine recommendations for the user based on the preferences of the user and/or preferences of other users and present the recommendations to the user via, for example, a display in the vehicle or a display of the mobile device. This is represented by arrow 320. The recommendations may be generated based on similarity score computations comparing similarities between users, preferences, user profiles, and vehicle types using, for example, machine learning algorithms. The user may adjust the recommended settings, which may be done via, for example, (i) the authentication device 309 as shown and represented by arrow 322, (ii) the mobile device 308, or (iii) the vehicle. The recommendations accepted by the current user are stored as part of corresponding profiles for that user., 0078 the settings module 502 applies translated settings based on current user eye-point position from other vehicles. This may include providing recommendations as described above and then applying a selected recommendation and/or a portion thereof).
	See prior art rejection of claim 18 for obviousness and reasons to combine.

Claim 20
Tobin fails to disclose causing the vehicle to: monitor a usage of the alternative configuration by the user; update the vehicle snapshot based on the usage as monitored; and upload the vehicle snapshot as updated to a remote server. However, Tobin does disclose the alternative configuration (0050, 0051). Furthermore, Akella teaches causing the vehicle to:
monitor a usage of the alternative configuration by the user (0041, 0072); 
update the vehicle snapshot based on the usage as monitored (0041, 0072); and 
upload the vehicle snapshot as updated to a remote server (0041 parameters may be saved in the memory 218, sent to the server 108 of FIG. 1 and saved in the memory 112, and/or saved in the memory 122 of the mobile device 104. The operating system 202 uses the saved settings to build a user profile and update one or more recommended user profiles for similar vehicles and/or for similar users., 0072).
	See prior art rejection of claim 18 for obviousness and reasons to combine.

Allowable Subject Matter
Claims 1, 2, 6-10, 12, 14-17 and 21 are rejected under 35 USC 112a, but appear to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of user profiles in vehicles, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest a system to determine an alternative configuration to the requested configuration using a vehicle snapshot locally stored in the vehicle by replacing the first feature with a second feature absent from the requested configuration and the user profile, wherein the vehicle snapshot includes conversion information between the requested configuration and the alternative configuration, and output the alternative configuration via the HMI, responsive to receiving a user input indicative of an approval to apply the alternative configuration, apply the alternative configuration and activate the second feature, update the user profile with the mobile device to include the second feature, monitor the usage of the alternative configuration by the user, and responsive to detecting the usage being greater than a threshold, update the snapshot using the alternative configuration. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663